16-2664
     United States v. Singer

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of July, two thousand seventeen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PIERRE N. LEVAL,
 8                REENA RAGGI,
 9                              Circuit Judges,
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               16-2664
16
17       JASON SINGER,
18                Defendant-Appellant.
19
20       - - - - - - - - - - - - - - - - - - - -X
21
22
23              FOR APPELLANT:                        EDWARD S. ZAS, Federal
24                                                    Defenders of New York, Inc.
25
26              FOR APPELLEE:                         DAVID C. JAMES (Lindsay K.
27                                                    Gerdes, on the brief), for
28                                                    Bridget M. Rohde, Acting

                                                  1
 1                                      United States Attorney for
 2                                      the Eastern District of New
 3                                      York.
 4
 5       Appeal from a judgment of the United States District

 6   Court for the Eastern District of New York (Hall, J.).

 7       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

 8   AND DECREED that the judgment of the district court be

 9   VACATED and REMANDED.

10       Jason Singer appeals from the judgment of the United

11   States District Court for the Eastern District of New York

12   (Hall, J.) imposing various conditions of supervised

13   release.   We assume the parties’ familiarity with the

14   underlying facts, the procedural history, and the issues

15   presented for review.   We vacate and remand because the

16   parties agree that vacatur is warranted.

17       In 2015, Singer pleaded guilty to child pornography

18   charges and was sentenced primarily to supervised release.

19   He admitted to violating the conditions of that supervised

20   release and was sentenced to nine months’ imprisonment and

21   five years of supervised release, with various special and

22   standard conditions.    Singer challenges the imposition of

23   those conditions of supervised release, and the government

24   largely does not oppose his challenge.

25       First, Singer takes issue with two of the district

26   court’s special conditions of supervised release: that he
                                    2
 1   refrain from electronically accessing pornography of any

 2   kind (including of adults), and that he refrain from

 3   electronically accessing any “images of naked children,”

 4   even if non-pornographic.   App’x at 148.     Courts may impose

 5   special conditions of supervised release when they are

 6   “reasonably related” to sentencing objectives,      United

 7   States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010), but they

 8   must explain why they are doing so on the record unless the

 9   connection is “self-evident.”       United States v. Balon, 384

10   F.3d 38, 41 n.1 (2d Cir. 2004).      The failure to explicitly

11   articulate a nexus between the same special conditions and

12   the sentencing objectives can be plain error.       See United

13   States v. Brown, 653 F. App'x 50, 52 (2d Cir. 2016) (summary

14   order).   While Brown is non-binding, the government concedes

15   that this case is indistinguishable from Brown and that we

16   should vacate the special conditions.

17       Second, Singer challenges nine of the standard

18   conditions of supervised release because the district court

19   failed to explain why it was imposing them and because he

20   argues that they are vague and unnecessary.       While we do not

21   necessarily agree that Singer’s challenges have merit–-and

22   indeed, a district court need not explain its reasoning when

23   imposing standard conditions, United States v. Truscello,

24   168 F.3d 61, 63 (2d Cir. 1999)–-new, clarifying amendments

                                     3
 1   to the relevant Sentencing Guidelines were released after

 2   Singer was sentenced.   Because we are already remanding the

 3   case to the district court over the two special conditions,

 4   the government accedes to our allowing the district court on

 5   remand to reconsider these provisions in light of subsequent

 6   amendments to the Guidelines.       We therefore authorize the

 7   district court to reconsider the standard conditions upon

 8   reimposition of the sentence.

 9       Third, Singer objects to the special condition

10   prohibiting him from associating with minors without prior

11   approval by the Probation Department.      No explanation of

12   that condition was offered.    The government took no position

13   on that condition, so–-again without deciding whether his

14   objection has merit–-we vacate that condition as well.

15       For the foregoing reasons, we hereby VACATE the

16   judgment of the district court and REMAND for further

17   proceedings consistent with this opinion.

18
19
20
21
22                                 FOR THE COURT:
23                                 CATHERINE O’HAGAN WOLFE, CLERK
24




                                     4